May 24, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                           JOSHUA MORALES, Appellant

NO. 14-11-00829-CV                      V.

                           NEOMI FERNANDEZ, Appellee
                              ____________________

      Today the Court heard its own motion to dismiss the appeal from the order signed
by the court below on July 1, 2011.       Having considered the motion and found it
meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
JOSHUA MORALES.
      We further order this decision certified below for observance.